Appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board granting disability compensation to claimant. The board has found that claimant contracted bursitis in her right shoulder, an occupational disease, as a result of repeatedly lifting and moving boxes. The evidence is sufficient to present a question of fact and to sustain the finding. While the disease was contracted more than twelve months prior to disablement, claimant continued in the same employment with the same employer from the time the disease was contracted until the time of her disablement. The fact that she may not have done precisely the same kind of work during all of that time does not remove her from the " same employment ”. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Bergan, Coon and Imrie, JJ. [See post, p. 1051.]